Case: 3:20-cv-00533-jdp Document #: 22 Filed: 02/05/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

CHRISTINA GUMBERT,
Plaintiff,

v. Case No. 3:20-CV-00533-JDP

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.

 

ORDER ON THE PARTIES’ JOINT MOTION FOR REMAND FOR FURTHER
PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)

 

Pursuant to the parties’ joint motion to remand this action, this Court now, upon
substantive review, hereby enters an order under sentence four of 42 USC. § 405(g)
reversing the Commissioner's decision with a remand of the cause to the Commissioner
according to the following terms. See Shalala v. Schaefer, 509 U.S. 292, 296 (1993); Melkonyan
v. Sullivan, 501 U.S, 89, 97-98 (1991).

On remand, the Appeals Council will assign the case to an Administrative Law
Judge (ALJ) who will offer the Plaintiff a new hearing where Plaintiff may testify and
provide additional arguments and evidence. The ALJ will proceed through the sequential
evaluation process for Social Security disability. If the evaluation reaches step four, the

AL] will consider Plaintiff's symptoms and reevaluate her residual fanctional capacity.

 
Case: 3:20-cv-00533-jdp Document #: 22 Filed: 02/05/21 Page 2 of 2

If appropriate, the ALJ will obtain supplemental vocational expert testimony. On

remand, the ALJ shall issue a de nove decision.

SO ORDERED this 2" day of FEBRUATY 2021.
Hp. (2 ——

Honorable James D. Peterson
United States District Judge

 
